Citation Nr: 0947701	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-17 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.  This matter was previously 
before the Board in January 2008, at which time it was 
remanded to the RO for additional development.  The case has 
since been returned to the Board appellate review. 

In December 2006, the Veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO.  In October 
2007, the Veteran testified during a video conference Board 
hearing before the undersigned Veterans Law Judge.  
Transcripts of both hearings are of record.


FINDING OF FACT

The evidence does not demonstrate that any currently 
diagnosed hearing loss is related to the Veteran's period of 
active service. 

CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, and may not be so presumed.  38  U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in July 2005, August 2005, March 2006, and February 
2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the March 2006 and February 
2008 correspondence. 

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including sensorineural hearing loss, become 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a Veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 
operate only to establish when a hearing loss can be service 
connected.  Id. at 159.  It was also found that, regardless 
of when the criteria of 38 C.F.R. § 3.385 are met, a 
determination must be made as to whether the hearing loss was 
incurred in or aggravated by service.

Factual Background and Analysis

The Veteran seeks service connection for hearing loss based 
on his exposure to acoustic noise in service.  Service 
personnel records show that the Veteran served as a 
switchboard operator from July 1969 to August 1969 for his 
infantry unit in Vietnam and then was either a message clerk 
or mess clerk from August 1969 to November 1969 for his 
headquarters unit in Vietnam.  His specialty was given as 
communications.

Service treatment records reveal no complaints about hearing 
in either ear.  His March 1968 pre-induction examination 
audiogram is illegible.  His November 1969 discharge 
examination audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
25
25
LEFT
       
20
30
25
25
25

On his contemporaneous report of medical history, the Veteran 
checked the "yes" box to the question whether he had ear, 
nose or throat trouble. 

Subsequent to service, the Veteran worked for many years for 
Pratt and Whitney.  Numerous private audiograms from annual 
ear tests at this facility showed hearing loss many years 
after discharge from service.  

Private ear tests by Pratt and Whitney are available from 
1983 onwards.  In an undated form explaining the hearing 
conservation program at Pratt and Whitney, employees were 
told that a federal agency required that all employees 
working in an area where the noise level was 85 decibels or 
louder had to be on a hearing conservation program.  The 
Pratt and Whitney program consisted of yearly hearing tests 
with follow-up explanations.  During some of these 
examinations, the Veteran indicated that he did not regularly 
wear ear plugs or muffs while at work.  (See forms dated 
September 1985, January 1988, February 1989.)

It is not clear from the record why Pratt and Whitney chose 
1983 as the baseline for the Veteran's hearing conservation 
program, but no records of tests or audiograms before that 
date could be found in the documents found in the file from 
the Veteran's private employer.  Audiogram findings in 1983, 
in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
30
20
LEFT
       
10
15
20
15
20

These 1983 audiogram findings do not show a hearing loss 
disability under the provisions of 38 C.F.R. § 3.385.

A private examination in September 1985 showed that the 
Veteran had been exposed to six hours of steady noise in the 
shop, that he was exposed to loud blowers at work, and that 
he had served in the U.S. Army with the artillery.  The 
results of the audiogram were in graphical form and were not 
numerically interpreted, so were not adequate to determine 
whether the Veteran had a bilateral hearing loss disability 
meeting the requirements of 38 C.F.R. § 3.385.  However, it 
is clear from the chart in this document that the Veteran had 
a hearing loss disability as measured by the VA with a 
reading of 40 decibels at 2000 Hz in his right ear.  

Private audiogram findings in March 1987, in pure tone 
thresholds, in decibels, were as follows for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
40
30
15

Private audiograms from Pratt and Whitney completed in 
January 1988, February 1989, January 1990 and February 1992 
also showed a hearing loss disability for the right ear under 
38 C.F.R. § 3.385.  

Private audiogram findings in November 1998, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
65
45
50
LEFT
       
15
20
40
40
25

Private audiograms from Pratt and Whitney completed in 
September 2000, October 2001, September 2002, August 2003, 
and September 2003 also showed a bilateral hearing loss 
disability under the provisions of 38 C.F.R. § 3.385.  

VA treatment records dated from November 2005 to August 2006 
show no complaints or treatment for hearing loss or the need 
for hearing aids.

During his December 2006 RO hearing, the Veteran testified 
that he lost some hearing in service by the sounds of weapons 
in Vietnam.  He said that his military occupational specialty 
(MOS) had been changed from that of a wireman, who had run 
wire around the perimeter of the base and acted as 
switchboard operator, to that of a radioman.  He testified 
that he went to the medical crew or medical station in 
Vietnam with complaints of hearing loss and was surprised and 
devastated when those complaints were not found later in his 
service treatment records.  He also said the gun battery for 
the 25th Infantry was close to his unit and the noise made 
during shooting at night was why he went to the medical 
station to get his hearing checked.  The Veteran testified 
that on occasion he had trouble hearing out in the field in 
Vietnam when listening became an exercise in lip reading.  
When asked whether he had been experiencing hearing loss ever 
since his service in Vietnam, the Veteran replied that it was 
ever since he got back to work at Pratt and Whitney.  There, 
he said, he was given ear protection, which he wore daily, 
and was supervisor of a unit that resharpened cutters.  (See 
transcript at pp. 5, 17, 22-26.)

During his October 2007 Board hearing, the Veteran testified 
that he was stationed near the big guns when he was assigned 
to the 14th Infantry, 25th Division in Vietnam in 1969.  He 
estimated that he was within 50 to 75 feet of the big guns, 
which fired on an ongoing basis.  He also testified that 
officials or medical personnel at Pratt and Whitney had told 
him post-service that his hearing problem was due to his time 
in Vietnam as the private company provided hearing protection 
for those working inside the plant.  The Veteran also 
testified that he had his hearing checked at Pratt and 
Whitney in 1970, within six months of his discharge from 
service, but that some of his records from 1970 to 1983 were 
lost when he was transferred between facilities.  (See 
transcript at pp. 3-5, 7.)

The Veteran underwent a VA examination in September 2009.  He 
complained of a gradual decrease in hearing in both ears over 
the past 20 years which caused him to ask for frequent 
repetitions.  He reported a history of military-related noise 
exposure to explosions and gunshots and that hearing 
protection was not used.  He denied tinnitus and all other 
otologic and vestibular complaints as well as occupational 
noise exposure outside of the military.  Audiogram findings, 
in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-1
-1
-1
-1
-1
LEFT
       -
1
-1
-1
-1
-1

Speech recognition scores on the Maryland CNC Word List were 
30 percent in the Veteran's right ear and 25 percent in the 
left ear.  The VA audiologist noted that pure tone testing 
suggested a mild to severe sensorineural hearing loss at 500 
Hz to 4000 Hz in the right ear and mild to moderately severe 
sensorineural hearing loss at 750 Hz to 6000 Hz for the left 
ear.  However, she cautioned that these results were invalid 
and were not adequate for rating purposes due to poor test 
reliability despite multiple re-instruction as well as poor 
SRT/PTA [speech recognition threshold/pure tone averages] 
agreement.  The VA examiner also noted that some testing 
could not be completed due to the inability to maintain a 
proper hermetic seal, and that she could not provide an 
opinion due to poor test reliability as well as poor SRT/PTA 
agreement despite multiple re-instruction.

Subsequent to the VA examination, the Veteran's 
representative submitted correspondence in November 2009 in 
which he pointed out that the Veteran was a radio operator in 
Vietnam and was stationed with a howitzer unit and that the 
constant fire of big guns and his exposure to rapid gun fire 
caused his hearing loss.  

After reviewing the competent medical evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for hearing loss, 
as it is not shown that he has a current hearing loss 
disability that is etiologically related to his period of 
active service.  The Veteran's service treatment records are 
silent as to any hearing loss while in service, though his 
discharge examination results revealed audiogram findings 
which could be characterized as on the borderline of 
establishing a hearing loss disability under the provisions 
of 38 C.F.R. § 3.385.

The Board notes that the Veteran has testified that he 
experienced hearing loss ever since he returned to work at 
Pratt and Whitney after discharge from service, and not since 
he left service in Vietnam.  

Subsequent to service, there is no competent medical evidence 
of hearing loss until the March 1987 private employer's 
examination report showed a hearing loss disability in the 
right ear within the meaning of 38 C.F.R. § 3.385, and the 
November 1998 Pratt and Whitney audiogram showed a bilateral 
hearing loss disability under the provisions of § 3.385.  
However, these medical findings were more than 18 years and 
29 years, respectively, following separation from service.  A 
hearing loss disability within the meaning of 38 C.F.R. 
§ 3.385 has not been demonstrated at any time prior to these 
examinations.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran has not provided any competent medical evidence  
or credible lay evidence to demonstrate that any current 
hearing loss was caused by or was a result of his period of 
service.  Further, the Board notes that the June 2009 VA 
audiologist concluded that she could not provide the Veteran 
and the Board with an opinion on the etiology of the 
Veteran's hearing loss because of an SRT/PTA disagreement 
which made the results of the examination invalid.  The Board 
had previously requested in its January 2008 remand that VA 
examination to determine the etiology of the Veteran's 
current hearing loss. 

The Board finds that the Veteran's failure to cooperate on 
the required June 2009 VA examination may be analyzed by 
analogy to, or be considered as, the failure of a claimant to 
report for examination.  The duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1989).  Failure 
to report for VA examinations is governed by 38 C.F.R. 
§ 3.655 (2009), which instructs that when a claimant with an 
original claim for service connection fails to report for a 
scheduled VA examination that claim will be decided based on 
the evidence of record.  Id.  The Veteran's active and 
faithful participation in the examination process was 
necessary in order to obtain an accurate and correct picture 
of his disability and its relation to service.  In this case, 
the evidence of record strongly supports a finding that the 
Veteran has a current hearing loss disability, but that he 
also has presented a distorted disability picture.  

The VA examiner's finding of a SRT/PTA disagreement means in 
essence that either the Veteran was not competent to take 
part in the hearing examination or that he is not credible.  
In this regard, the Board notes that the claims file contains 
numerous audiograms from hearing examinations the Veteran 
underwent with his employer.  Further, the Veteran testified 
during his RO hearing that he and his colleagues wore ear 
plugs daily at Pratt and Whitney (see transcript at pp. 25-
26), but records of his company's hearing conservation 
program found in the claims file and noted above revealed 
that more than once he checked the box indicating that he did 
not regularly wear ear plugs or muffs while at work.  The 
Board also notes that the Veteran told the June 2009 VA 
examiner that he had no history of occupational noise 
exposure outside of the military despite his years of private 
employment with a company which is required to provide its 
employees with a hearing conservation program because it 
routinely exposes them to loud noise.  Finally, the Board 
notes that in his last communication with VA, his 
representative has not attempted to explain the invalid VA 
examination and subsequent loss of a possible nexus opinion.

The Board recognizes the Veteran's contentions that his 
exposure to noise while in service contributed to his hearing 
loss.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent 
to identify the medical condition, (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of hearing loss, his opinion is outweighed by the competent 
medical evidence.  Simply stated, the Veteran's service 
treatment records (containing no competent medical evidence 
of a hearing loss disability) and post-service treatment 
records of his private employer (showing no complaints, 
symptoms, findings or diagnoses associated with hearing loss 
in either ear in 1983, no bilateral hearing loss until 
November 1998, and no competent medical evidence linking the 
reported hearing loss to the Veteran's service) outweigh the 
Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the current disability due 
to the Veteran's actions during the June 2009 VA examination.  
While the Board is sympathetic to the Veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the Veteran that he has a 
current hearing loss disability that is related to noise 
exposure experienced during active service are deemed not 
competent in view of the inconsistencies noted above and the 
VA examiner's finding of an invalid examination.  There is no 
indication that the Veteran possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In view of the in-service findings of normal hearing, and the 
lengthy period following service without a showing of a 
hearing loss disability under the provisions of 38 C.F.R. 
§ 3.385, there is no evidence of continuity of 
symptomatology, and this weighs against the Veteran's claim.  

The evidence of record also does not show that the Veteran 
was diagnosed with a hearing loss disability within one year 
following his separation from service; as such, service 
connection on a presumptive basis also is not warranted.  See 
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

For all the foregoing reasons, the claim for service 
connection for hearing loss must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


